Thomas A. Aurelio, J.
This article 78 proceeding is brought to compel respondent to dispose of an application before it by approval or disapproval. The petition alleges that the petitioner and another company are virtually the sole manufacturers of elevators in New York City, manufacturing electric car switch *800control systems and leveling and anticreep devices which are required safety devices for use on hydraulic elevators. Petitioner’s device has been approved by the respondent, while the device used by the other named company has not been so approved. That company’s device has been before the respondent for its approval since early 1955. While installation of the questioned device is prohibited, yet it has been installed in several buildings in New York City. It is contended that the use of that equipment with the respondent’s permission and its delay in making a decision with respect thereto imperils the safety of the citizens of New York City. The respondent cross moves for dismissal of the petition upon the ground that the petitioner has no standing as a party to bring this proceeding and that it does not appear from the petition that a demand has been made upon the respondent for the action which this proceeding is brought to enforce. The last-mentioned ground is not urged in the respondent’s brief. The petitioner, as a domestic corporation, directly interested in the subject involving matter of general public interest and concern, is a proper person aggrieved to bring this proceeding to compel the performance of duty (Bee Line v. La Guardia, 244 App. Div. 151; Matter of Hudson-Harlem Valley Tit. & Mtge. Co. v. White, 251 App. Div. 1; 6 Fletcher, Cyclopedia Corporations, p. 267). The cross motion is denied and submission of the main motion will be made in accordance with the arrangement reached upon the argument of the motion.